Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 24, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160949(48)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 160949                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 345690
                                                                    Wayne CC: 18-001671-FC
  JAFFAR MOUSTAK TAWFIK,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before June 15, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 24, 2020

                                                                               Clerk